Citation Nr: 1827547	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include a herniated disc of the lumbar spine, and to include as secondary to the service-connected disabilities. 

2.  Entitlement to service connection for a left hip disability, to include arthritis and muscle spasm, and to include as secondary to the service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is included in the claims file. 

In February 2014, March 2016, and July 2017, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The Veteran's current back disability was not manifested during his active service, is not shown to be causally or etiologically related to his active service, is not shown to have manifested within one year from the date of his separation from active service, and is not shown to be caused or aggravated by the service-connected disabilities.

2.  The Veteran does not have a current left hip disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

A.  Back

The Veteran testified that his low back disability was caused by the altered body mechanics caused by his service-connected left leg disability.  He conceded that he did not injure his low back during active service.

The Veteran's service treatment records are silent for complaints of back pain.  The Veteran is service-connected for left flat foot and residuals of a distal left fibular fracture.

In October 2009, the Veteran was afforded a VA spine examination.  The Veteran denied a history of fall, trauma, or injuries to the lower back.  He had experienced lower back pain for a year and had been hospitalized for a low back condition.  He experienced back pain after driving for one hour, and he missed 2 to 3 days of work per month due to back pain.  Upon examination, there was objective evidence of painful motion.  The VA examiner diagnosed chronic lumbosacral pain with disc space narrowing at L5-S1.  He opined that the Veteran's lumbosacral disability was not caused by or related to his service-connected distal left fibula fracture.  The VA examiner highlighted the Veteran's rapid weight gain and found that the Veteran's low back disability was more likely than not caused by obesity or another unknown etiology.

The Veteran was afforded another VA Back Conditions examination in September 2011.  The VA examiner diagnosed degenerative disc disease of the lumbar spine and left leg radiculopathy.  The Veteran reported that his lower back pain had worsened over the last 2 years.  The VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine and left leg radiculopathy were less likely than not due to or the result of the Veteran's service-connected left fibula fracture.  The Veteran's left fibula facture was last examined in May 2009 and there was no clinical evidence of functional impairment.  The Veteran had rapidly gained weight.  The VA examiner found that the Veteran's lower back condition was more likely than not due to obesity and some other unknown etiology, to include age.  The Veteran's radiculopathy was due to his back disability and as a result not due to active service or the Veteran's service-connected disability.

Pursuant to the Board's February 2014 remand order, the Veteran was afforded a VA examination in May 2014.  The VA examiner diagnosed intervertebral disc syndrome and herniated disc of the lumbar spine.  The Veteran endorsed back pain since 2005.  The VA examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected disability.  He elaborated that the Veteran had rapidly gained weight.  His treatment records reflected a diagnosis of obesity.  The lumbar disc herniation was due to his weight gain.  The VA examiner indicated that the question of aggravation did not arise.

A May 2016 VA Orthopedic Outpatient Progress Note written by Dr. W.C. found that it was unlikely that the Veteran's herniated disc was the result of his service-connected ankle injury.  The ankle injury healed uneventfully in a simple lateral malleolus.  Additionally, the service treatment records were silent for complaints of back pain.  He cited April 2016 VA treatment notes that showed no instability of the left ankle.  The X-ray study performed in February 2016 was reviewed and there was no evidence of malunion, acute fracture, degenerative arthritis, or medial clear space widening.  He concluded that it was unlikely that the Veteran's herniated disc was the result of the Veteran's healed lateral malleolus fracture that was sustained during active service.

In October 2017, the Veteran underwent his most recent VA examination to determine the etiology of his back disability.  The VA examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The VA examiner found that the Veteran's back disabilities were less likely than not related to his service-connected leg injury or his service connected flat feet.  The Veteran's low back pain with radiculopathy was at the L5-S1, which is a common site for disc injuries from normal movements to occur.  He cited medical literature for this assertion.  He elaborated that there was no evidence to establish a nexus between the Veteran's leg injury with flat foot to his back disabilities.  Flat foot does not lead to a back condition and does not aggravate a back condition.

The only medical opinions of record are negative regarding the relationship between the Veteran's current back disabilities and either active service or his service-connected disabilities.  The VA examiners interviewed the Veteran, conducted examinations, and reviewed the record, but ultimately found that the Veteran's low back disabilities were caused by weight gain and/or normal movement of the lumbar spine and were not aggravated by the service-connected disabilities.  These conclusions were predicated upon the examiners' medical expertise, clinical findings, review of the medical record, and consideration of the Veteran's claims file.

Additionally, the Veteran was diagnosed with degenerative disc disease in 2010.  At the 2009 VA examination, the Veteran indicated that he had experienced back pain for the past year.  The evidence does not establish that the Veteran had arthritis within one year of his separation from the active duty.  Therefore, service connection may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
As stated above, the Veteran has conceded that he did not injure his low back during active service.  Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the low back disabilities were caused or aggravated by the service-connected disabilities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  All of the medical opinions of record addressing the claimed relationships are negative.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current low back disabilities were not related to his service-connected disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left Hip

The Veteran testified that his left hip disability was caused by the altered body mechanics from his service-connected left leg disability.  He stated that he did not injure his left hip during active service.

The Veteran's service treatment records are silent for complaints of hip pain.  The Veteran is service-connected for left flat foot and residuals of a distal left fibular fracture.

In October 2009, the Veteran was afforded a VA examination.  The Veteran reported left hip pain for the last 4 years.  His pain was aggravated with bending, lifting, carrying, and moving heavy objects.  Upon examination, there was no evidence of tenderness, deformity, crepitation, or effusion of the left hip area.  There was pain at the end points of the Veteran's ranges of motion.  There was no pathology detected to render the diagnosis of a left hip disability.  The X-ray of the left hip joint was normal.

Pursuant to the Board's February 2014 remand order, the Veteran was afforded a VA examination in May 2014.  The VA examiner indicated that the Veteran did not have and had never been diagnosed with a left hip disability.  He indicated that his left hip pain began in 1998 and had gotten progressively worse.  X-ray studies of the left hip were normal.  The VA examiner indicated that he could not provide an etiological opinion because the Veteran did not have a left hip disability.

A May 2016 VA Orthopedic Outpatient Progress Note written by Dr. W.C. found that the Veteran's left hip pain was not the result of his service-connected ankle injury.  Dr. W.C. found that the Veteran's left hip pain was pain radiating from the lumbar spine.  Magnetic resonance imaging documented severely stenotic foramen in the lumbar area on the left side.  He cited April 2016 VA treatment notes that showed no instability of the left ankle.  The X-ray study performed in February 2016 was reviewed and there was no evidence of malunion, acute fracture, degenerative arthritis, or medial clear space widening.  He concluded that it was unlikely that the Veteran's left hip pain was the result of the Veteran's healed lateral malleolus fracture that was sustained during active service.

In October 2017, the Veteran underwent his most recent VA examination to determine the nature and etiology of his claimed left hip disability.  The VA examiner found that the Veteran did not have any current diagnosis associated with his claimed left hip disability.  He conceded that the Veteran fell in service and sustained a spiral fracture of the left distal tibia and injured his left hip.  The VA examiner explained that the Veteran was experiencing pain from his lumbar stenosis and interpreting it as hip pain.  He noted that the May 2014 was also negative for a left hip disability.  The VA examiner indicated that since the Veteran did not have a left hip condition, an opinion could not be rendered.

The Veteran's current treatment records indicate a normal left hip.  The weight of the evidence is against a finding that the Veteran has a left hip disability.  The May 2016 letter from Dr. W.C. and the October 2017 VA examiner both found that the Veteran's left hip pain was a symptom of his low back disability rather than a separate disability.  The Board finds the Veteran's statements about left hip pain competent and credible.  However, his assertion that he has a separate left hip disability is outweighed by the normal X-ray studies of record and the VA examination reports that found the Veteran had a normal left hip. 

In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for a left hip disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  There is also insufficient evidence of a disability during the claim or appeal period.  See McClain vs Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 389 (2013).

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left hip disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.













ORDER

Service connection for a low back disability, to include a herniated disc of the lumbar spine, and to include as secondary to the service-connected disabilities, is denied. 

Service connection for a left hip disability, to include arthritis and muscle spasm, and to include as secondary to the service-connected disabilities, is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


